Title: To George Washington from Brigadier General John Paterson, 2 September 1778
From: Paterson, John
To: Washington, George


          
            Sir
            [White Plains] Septr 2d 1778
          
          The great inconvenience of transporting Flower for the Army and Navy to Rhodes Island,
            and the uncertainty of Genl Clintons intending  any thing more than
            raising the Seige in moving that Way, with the probability of his bringing his Troops
            from thence & collecting of them at New York, are in my Opinion sufficient
            Reasons against moving at present, at least until his Intentions may be known, an Attack
            on New York appears to me to be attended with so many difficulties and such hazard that
            it ought not to be attemted except a fair Opportunity should offer for a Coup de Maine.
          I must therefore give it as my Opinion to wait where we are at present disciplining the
            Troops until the Operations of the Enemy shall point out to us our Duty. I am Sir with
            respect your Excellys most Obt humble Servant
          
            Jno. Paterson
          
        